Citation Nr: 1511172	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative disc disease (DDD).

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower lumbar radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower lumbar radiculopathy.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 2005 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar DDD and assigned a 20 percent evaluation effective July 21, 2009, and granted service connection for right and left lower lumbar radiculopathy and assigned a 10 percent evaluation for each, effective July 21, 2009. 

In a rating decision dated April 2011, the RO assigned a temporary 100 percent rating based on surgical treatment necessitating convalescence, from February 28, 2011 to April 1, 2011, following the Veteran's lumbar microdiscectomy.  A May 2011 rating decision continued the temporary 100 percent rating to July 1, 2011.  As the assignment of a 100 percent rating is a grant of the maximum benefit allowable, this period will not be considered in this decision.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has stated that following his military service, he left his job as a mechanic due to his lumbar pain, and then took an office job which he also had to leave because he could not sit all day due to the pain.  A June 2010 VA spine examiner noted that the Veteran resigned his last position due to the inability to do lifting.  It is also unclear from the record whether the Veteran is currently employed.  Accordingly, a TDIU claim is inferred.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claims on appeal, the Veteran was last afforded a VA examination in June 2010.  The record reflects that the Veteran subsequently had surgery in February 2011.  No examination has been done to assess the severity of his back disability and associated lumbar radiculopathy post-surgery.  Therefore, a remand is necessary to afford the Veteran a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, in July 2012, the record reflects that the RO attempted to obtain private medical records identified by the Veteran from West Coast Radiology.  A second request letter was sent in August 2012, with negative results.  It does not appear that the Veteran was notified of the inability to obtain these records.  As the case is being remanded, the Veteran should contacted and asked to provide another authorization for their release to VA.  If an authorization is provided, attempts to obtain these records should be made.  The Veteran shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. § 3.159(e)(1).  In addition to the private treatment records, any updated VA treatment records should be obtained and associated with the claims file.

As noted above, the issue of entitlement to a TDIU has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  A total disability rating may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16.  For cases where this is true and certain percentages have been met as to the service-connected disabilities, a TDIU can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b).  Further, a claim for TDIU must consider the Veteran's educational and occupational history.  On remand, the Veteran should be provided with and asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), along with adequate notice of how to substantiate his claim.  Also, as part of the already necessary VA examination, findings related to the impact of the service-connected back disability and radiculopathy on employment, should be obtained to assist with the adjudication of the TDIU claim.

After adjudication of the claims for increased evaluations, if the examiner renders the opinion that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected back disability and radiculopathy, and Veteran does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at any time during the appeal period, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).
 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file relevant private medical records from West Coast Radiology.  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Provide the Veteran fully compliant notice regarding a claim for TDIU as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

3.  Obtain any updated VA treatment records from the Orlando VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2011 to the present.

4.  After completing the above, schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected lumbar DDD, right lower lumbar radiculopathy, and left lower lumbar radiculopathy.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

The examiner should identify all back pathology found to be present.  Range of motion testing should be reported, including at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months. 

Regarding the right and left lower lumbar radiculopathy, the examiner should identify the nerve(s) affected and indicate whether the radiculopathy manifests complete or incomplete paralysis.  If the symptoms are of incomplete paralysis the examiner should identify whether it is mild, moderate or severe in nature.

The examiner also is requested to comment on the impact of the Veteran's service-connected back disability and radiculopathy on his occupational functioning; and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation with consideration of his education and work history.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consideration must be given to whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought remain denied, then the Veteran and his representative should be provided with a Supplemental Statement of the Case, and afforded an opportunity to respond.  Then return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




